As filed with the Securities and Exchange Commission on March 02, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2014 – December 31, 2014 ITEM 1. REPORT TO STOCKHOLDERS. Auxier Focus Fund Semi-Annual Report December 31, 2014 (Unaudited) Fund Adviser: Auxier Asset Management LLC 5285 Meadows Road Suite 333 Lake Oswego, Oregon 97035 Toll Free: (877) 3AUXIER or (877) 328-9437 AUXIER FOCUS FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 ANNUALIZED Inception * Ten Year Five Year Three Year One Year Auxier Focus Fund Investor Class Shares 7.55% 6.93% 10.93% 13.05% 7.34% S&P 500 Index 4.46% 7.67% 15.45% 20.41% 13.69% CUMULATIVE Inception * Ten Year Five Year Three Year One Year Auxier Focus Fund Investor Class Shares 208.50% 95.42% 67.95% 44.50% 7.34% S&P 500 Index 96.39% 109.47% 105.14% 74.60% 13.69% * Fund inception: July 9, 1999 Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. As stated in the current prospectus, the Fund’s Investor Class Share’s annual operating expense ratio (gross) is 1.26%. The Fund’s adviser has contractually agreed to waive a portion of its fee and/or reimburse Fund expenses to limit total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividend expenses on short sales, and extraordinary expenses) to 1.25%, which is in effect until October 31, 2015. Other share classes may vary. The Fund charges a 2.0% redemption fee on shares redeemed within 180days of purchase.For the most recent month-end performance, please call (877)328-9437 or visit the Advisor’s website at www.auxierasset.com. The recent growth rate in the stock market has helped to produce short-term returns that are not typical and may not continue in the future. Year End 2014 Commentary As of December 31, 2014, Auxier Focus Fund was comprised of 77.73% U.S. equities, 13.87% foreign stocks, 0.2% fixed income, and 8.2% cash. The Fund returned 4.40% in the fourth quarter of 2014. The Fund’s stock portfolio had a corresponding 5.17% gain, versus 4.93% for Standard & Poor’s 500 Stock Index. For the year, the Fund returned 7.34% (stocks up 10%), versus the S&P 500’s 13.69%. By comparison, the Dow Jones Industrial Average rose 5.2% for the quarter and 10% for the year. Foreign stocks in developed countries generally declined 4.5% in 2014 (MSCI EAFE Index). The Thomson Reuters CRB Index showed commodities continued to correct, losing over 16%. Portfolio Highlights Our performance in 2014 was undermined in part by the U.S. dollar’s sharp rise in value. Reason: an appreciating greenback dilutes profits earned overseas by the Fund’s many multinational and foreign holdings, detracting from favorable returns in the more defensive domestic healthcare, insurance, drugstore, food and beverage names. The energy sector was hit hard due to the steep declines in crude oil, but that represents less than 4.7% of the portfolio. Overall, the Fund has typically done well in a period of weaker commodity price inputs. Bargain purchases made in Europe are starting to improve fundamentally and should be a more positive contributor in 2015. We continue to place greater emphasis on health, wellness and nutrition. Quality ingredients are being demanded by consumers as concepts like farm-to-table gain broader acceptance. People are willing to pay more to benefit from the connection between nutrition, the immune system and Top Holdings on 12/31/2014 % Assets Molson Coors Brewing Pepsico Bank of New York Mellon Kroger Microsoft Medtronic UnitedHealth Group America Movil Philip Morris Corning 1 AUXIER FOCUS FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 health. We have always invested along the food chain, especially in difficult economic conditions. To sustain high compounded returns, you need enduring products and services that don’t eventually become obsolete. You could say that we prefer potato chips to memory chips. For example, we first invested in Pepsico in 1983 in the midst of a mania for newly issued personal computer stocks. Today we still own Pepsico and its spinoff Yum Brands (Kentucky Fried Chicken, Pizza Hut, Taco Bell). But the majority of PC makers that went public back then no longer exist. In fact, the Bureau of Economic Analysis just reported that PC prices have dropped 99.9 percent since 1980. Capitalizing on Today’s Oil Sheik-Out A 50% decline in oil prices since June is a material change in the investment equation. Such energy price swings have been a meaningful factor in past market valuations. The cheapest stock markets we have seen in the past 50 years resulted from major oil shocks in 1973-74 (prices tripled) and 1979-80 (prices doubled). When oil crashed in 1986—down 67% in four months—we saw price-to-earnings multiples on the market expand over 25% to 22 in 1987. The oil price decline to $10 a barrel in 1998 contributed to bubble valuations in blue chips like Coca-Cola, which traded over 50 times earnings. In fact, over the past 30 years, when oil prices have declined by 30% or more in a six month time frame, the S&P 500 has been higher twelve months later—over 10% higher on four of six occasions. At current energy price levels, the typical family could pocket $750 to $1,000 this year from savings on gasoline, heating oil and natural gas. Adding to the energy glut, global production capacity of liquefied natural gas (LNG) appears likely to jump the most in four years in 2015. Over the past five years, oil and gas companies have taken on over $1.2 trillion in new borrowings. (Source: Dealogic) This volatile combination of too much supply and debt will likely lead to tremendous corporate blow ups—and resulting energy sector bargains. We are researching for long-term opportunities in both debt and equity. We are watching closely for an anticipated catalyst, perhaps in the form of mergers to put more of a floor under stock values, before investing in a major way.However, the portfolio still stands to benefit from the positive impact of lower energy costs on our core holdings. Harnessing Technology’s Exponential Advances EOG Resources, Inc. is a well-managed U.S. leader in shale-based oil and gas. EOG has reduced drilling days from 14.2 in 2012 to 4.3 days recently dramatically lowering their cost of production. They now believe they can achieve a 10% return when oil is as low as $40 a barrel in the South Texas Eagle Ford. Venture capitalist Andreessen Horowitz notes that Apple’s iPhone 6, unveiled in September 2014, sports a processor with 625 times more transistors than a 1995 Pentium CPU then common in PCs. On the iPhone 6's launch weekend, Apple sold 25 times more CPU transistors than were in all the PCs worldwide in 1995. More and better data is supercharging innovation and improving management of resources; if you can’t measure it, you can’t manage it. Due in large part to these advances, especially in mobile, Bill Gates has recently commented that, “by 2035 there will be almost no poor countries left in the world.” We are constantly seeking out management and companies that can apply these advances to dull and mundane businesses, while enhancing the value proposition for customers in the form of superior products and services. As technology enlightens and emboldens individuals around the globe, businesses focused on product quality will flourish and reward their owners, perhaps exponentially. According to Wall Street sage Jim Grant, “The current roster of 70 “billion dollar” startups globally is nearly twice as large as the number during the boom years in 1999 and 2000.” These high prices are unleashing a torrent of brainpower seeking the prize. Biotech is enjoying a similar boom. Cures for cancer may be in sight through immunotherapy. However, as we have seen with the commodity bust (beginning in 2011), andcrude oil’s 50% tank in six months, high prices, good times and booms don’t last forever. Free markets are great at purging bad behavior and poor capital allocation into popular fads. In the face of soaring prices, investors’ brains consistently seem to disengage about supply and demand, investment odds and the normal cyclicality and volatility of developed economies. Where markets are free to function, however, lower prices usually result through competition and greater supply. What happens where governments intervene? Look to Venezuela, which sits on the largest oil reserves on earth. Heavy handed government interventions have altered the free market mechanism. Inflation is soaring 60% annually and store lines for basic necessities are stretching up to 1,500 people at a time. Outlook 2015 Consumer spending accounts for close to 70% of the U.S. economy, where recent trends are the most promising since 2006. The sharp decline in most energy prices, together with improving employment trends, provide a tailwind for domestic companies. We continue to see selective opportunities among large companies that typically are downsizing and energized by small teams armed with rapidly advancing technology. Like noted anthropologist Margaret Mead said, “Never doubt that a small group of thoughtful, committed citizens can change the world. Indeed it is the only thing that ever has.” 2 AUXIER FOCUS FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 We appreciate your trust. Sincerely, Jeff Auxier Fund returns (i) assume the reinvestment of all dividends and capital gain distributions and (ii) would have been lower during the period if certain fees and expenses had not been waived.Performance shown is for the Fund’s Investor Class shares; returns for other share classes will vary.Performance for Investor Class shares for periods prior to December 10, 2004 reflects performance of the applicable share class of Auxier Focus Fund, a series of Unified Series Trust (the “Predecessor Fund”).Prior to January 3, 2003, the Predecessor Fund was a series of Ameriprime Funds.The performance of the Fund’s Investor Class shares for the period prior to December 10, 2004 reflects the expenses of the Predecessor Fund. The Fund may invest in value and/or growth stocks. Investments in value stocks are subject to risk that their intrinsic value may never be realized and investments in growth stocks may be susceptible to rapid price swings, especially during periods of economic uncertainty.In addition, the Fund may invest in mid-sized companies which generally carry greater risk than is customarily associated with larger companies. Moreover, if the Fund's portfolio is overweighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector.An increase in interest rates typically causes a fall in the value of a debt security (Fixed-Income Securities Risk) with corresponding changes to the Fund’s value. The S&P 500 Index is a broad-based, unmanaged measurement of changes in stock market conditions based on 500 widely held common stocks. The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the Nasdaq. Thomson Reuters Core Commodity CRB Index currently consists of 19 commodities and acts as a representative indicator of today’s global commodity markets. The MSCI EAFE Index is recognized as the pre-eminent benchmark in the United States to measure international equity performance. It comprises the MSCI country indices that represent developed markets outside of North America: Europe, Australasia and the Far East. One cannot invest directly in an index or average. The views in this shareholder letter were those of the Fund Manager as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter.These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 3 AUXIER FOCUS FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2014 The following chart reflects the change in the value of a hypothetical $10,000 investment in Investor Shares, including reinvested dividends and distributions, in the Fund compared with the performance of the benchmark, the S&P 500 Index ("S&P 500"), over the past ten fiscal years. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the Fund's classes includes the maximum sales charge of 5.75% (A Shares only) and operating expenses that reduce returns, while the total return of the S&P 500 does not include the effect of sales charges and expenses. A Shares are subject to a 1.00% contingent deferred sales charge on shares purchased without an initial sales charge and redeemed less than one year after purchase. The total return of the S&P 500 includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the S&P 500 does not include expenses. The Fund is professionally managed while the S&P 500 is unmanaged and is not available for investment. Comparison of Change in Value of a $10,000 Investment Investor Shares vs. S&P 500 Index Average Annual Total Returns Periods Ended December 31, 2014: 1 Year 5 Years 10 Years Since Inception(1) Investor Shares % S&P 500 Index (Since July 9, 1999) % A Shares (with sales charge)(2)(3) % Institutional Shares(3) % Investor, A Shares and Institutional Shares commenced operations on July 9, 1999, July 8, 2005, and May 9, 2012, respectively. Due to shareholder redemptions on August 21, 2005, net assets of the class were zero from the close of business on that date until September 22, 2005. Financial information presented for the period August 21, 2005 to September 22, 2005 reflects performance of Investor Shares of the Fund. For A Shares and Institutional Shares, performance for the 10-year and since inception periods are blended average annual returns which include the returns of the Investor Shares prior to commencement of operations of the A Shares and Institutional Shares. For Institutional Shares, performance for the 5-year period is a blended average annual which includes the return of the Investor Shares prior to commencement of operations of the Institutional Shares. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please visit the website of the Fund's investment adviser at www.auxierasset.com or call (877) 328-9437. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Institutional Shares, Investor Shares and A Shares are 1.47%, 1.26% and 1.62%, respectively. However, the Fund's adviser has contractually agreed to waive a portion of its fees and/or to reimburse expenses to limittotal annual fund operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividend expenses on short sales, and extraordinary expenses) to 1.00%, 1.25% and 1.25% for Institutional Shares, Investor Shares and A Shares, respectively through October 31, 2015. Shares redeemed within 180 days of purchase will be charged a 2.00% redemption fee. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. Performance for Investor Shares for periods prior to December 10, 2004, reflects performance and expenses of Auxier Focus Fund, a series of Unified Series Trust (the “Predecessor Fund”). Prior to January 3, 2003, the Predecessor Fund was a series of Ameriprime Funds. 4 AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 Security Shares Description Value Common Stock - 91.7% Communications - 4.8% America Movil SAB de CV, ADR $ Cisco Systems, Inc. DIRECTV (a) eBay, Inc. (a) Telefonica SA, ADR Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B Consumer Discretionary - 12.0% Apollo Education Group, Inc., Class A (a) Arcos Dorados Holdings, Inc., Class A Coach, Inc. Comcast Corp., Class A CST Brands, Inc. CVS Health Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) General Motors Co. H&R Block, Inc. Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. Sally Beauty Holdings, Inc. (a) The Andersons, Inc. The Home Depot, Inc. Time Warner Cable, Inc. Time Warner, Inc. Vitamin Shoppe, Inc. (a) Wal-Mart Stores, Inc. Weight Watchers International, Inc. (a) Yum! Brands, Inc. Consumer Staples - 28.4% Alkermes PLC (a) Alliance One International, Inc. (a) Altria Group, Inc. Anthem, Inc. Baxter International, Inc. British American Tobacco PLC, ADR Coca-Cola HBC AG, ADR (a) Community Health Systems, Inc. (a) ConAgra Foods, Inc. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Express Scripts Holding Co. (a) Hospira, Inc. (a) Kelly Services, Inc., Class A Molson Coors Brewing Co., Class B Monster Beverage Corp. (a) PepsiCo, Inc. Philip Morris International, Inc. Tesco PLC, ADR The Coca-Cola Co. The JM Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Energy - 4.1% Apache Corp. BP PLC, ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Lukoil OAO, ADR Phillips 66 Royal Dutch Shell PLC, ADR Transocean, Ltd. Valero Energy Corp. Financials - 16.6% Aflac, Inc. American International Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Capital One Financial Corp. Central Pacific Financial Corp. Citigroup, Inc. Credit Suisse Group AG, ADR Franklin Resources, Inc. Legg Mason, Inc. Marsh & McLennan Cos., Inc. MasterCard, Inc., Class A Mercury General Corp. The Allstate Corp. The Bank of New York Mellon Corp. The Travelers Cos., Inc. U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Wells Fargo & Co. Health Care - 15.0% Abbott Laboratories Becton Dickinson and Co. GlaxoSmithKline PLC, ADR Johnson & Johnson Laboratory Corp. of America Holdings (a) Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. Industrials - 3.6% AGCO Corp. Brady Corp., Class A Corning, Inc. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 4.5% Google, Inc., Class C (a) Intel Corp. See Notes to Financial Statements. 5 AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 Security Shares Description Value Microsoft Corp. $ Oracle Corp. Materials - 2.2% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Precision Castparts Corp. The Dow Chemical Co. Vale SA, ADR Telecommunications - 0.4% AT&T, Inc. Verizon Communications, Inc. Utilities - 0.1% FirstService Corp. Total Common Stock (Cost $174,261,378) Rights - 0.0% Community Health Systems, Inc. (a)(Cost $0) Total Equity Securities (Cost $174,261,378) Principal Rate Maturity Corporate Non-Convertible Bonds - 0.1% Materials - 0.1% $ Newmont Mining Corp. (Cost $188,453) % 03/15/22 Municipal Bonds - 0.1% Ohio - 0.1% Buckeye Tobacco Settlement Financing Authority (Cost $377,506) 06/01/47 Total Fixed Income Securities (Cost $565,959) Total Investments - 91.9% (Cost $174,827,337)* $ Other Assets & Liabilities, Net – 8.1% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Corporate Non-Convertible Bonds - - Municipal Bonds - - Rights - - Total Assets $ $ $ - $ The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the year ended December 31, 2014. PORTFOLIO HOLDINGS % of Net Assets Common Stock % Corporate Non-Convertible Bonds % Municipal Bonds % Rights % Cashand Other Net Assets % % See Notes to Financial Statements. 6 AUXIER FOCUS FUND STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31,2014 ASSETS Total investments, at value (Cost $174,827,337) $ Cash Receivables: Fund shares sold Investment securities sold Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distributions payable Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Investor Shares A Shares Institutional Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* Investor Shares (based on net assets of $277,764,825) $ A Shares (based on net assets of $5,604,703) $ A Shares Maximum Public Offering Price Per Share (net asset value per share/(100%-5.75%)) $ Institutional Shares (based on net assets of $8,736,292) $ * Shares redeemed or exchanged within 180 days of purchase are charged a 2.00% redemption fee. See Notes to Financial Statements. 7 AUXIER FOCUS FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED DECEMBER 31, 2014 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $22,114) $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund services fees Transfer agent fees: Investor Shares A Shares Institutional Shares 84 Distribution fees: A Shares Custodian fees Registration fees: Investor Shares A Shares Institutional Shares Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to Financial Statements. 8 AUXIER FOCUS FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended December 31, 2014 For the Year Ended June 30, 2014 OPERATIONS Shares Shares Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income: Investor Shares ) ) A Shares ) ) Institutional Shares ) ) Net realized gain: Investor Shares ) ) A Shares ) ) Institutional Shares ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares: Investor Shares A Shares Institutional Shares Reinvestment of distributions: Investor Shares A Shares Institutional Shares Redemption of shares: Investor Shares ) A Shares ) Institutional Shares ) Redemption fees - - Decrease in Net Assets from Capital Share Transactions ) Increase (Decrease) in Net Assets ) NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ (a) Undistributed (distributions in excess of) net investment income $ ) $ See Notes to Financial Statements. 9 AUXIER FOCUS FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended June 30, December 31, 2014 INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (b) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) — Total Distributions to Shareholders ) REDEMPTION FEES(a) — (c) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN %(d) % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % Net expenses %(e) % Gross expenses(f) %(e) % PORTFOLIO TURNOVER RATE 1 %(d) 9 % 11 % 8 % 20 % 15 % (a) Calculated based on average shares outstanding during each period. (b) The net realized and unrealized gain (loss) per share does not correlate to the aggregate of the net realized and unrealized loss in the Statement of Operations for the year ended June 30, 2012, primarily due to the timing of the sales and repurchases of the Fund's shares in relation to fluctuating market values for the Fund's portfolio. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 10 AUXIER FOCUS FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended June 30, December 31, 2014 A SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (b) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) — Total Distributions to Shareholders ) REDEMPTION FEES(a) — (c) — (c) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN(d) %(e) % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(f) % Net expenses %(f) % Gross expenses(g) %(f) % PORTFOLIO TURNOVER RATE 1 %(e) 9 % 11 % 8 % 20 % 15 % (a) Calculated based on average shares outstanding during each period. (b) The net realized and unrealized gain (loss) per share does not correlate to the aggregate of the net realized and unrealized loss in the Statement of Operations for the year ended June 30, 2012, primarily due to the timing of the sales and repurchases of the Fund's shares in relation to fluctuating market values for the Fund's portfolio. (c) Less than $0.01 per share. (d) Total Return does not include the effect of front end sales charge or contingent deferred sales charge. (e) Not annualized. (f) Annualized. (g) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 11 AUXIER FOCUS FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended June 30, May 9, 2012 (a) through December 31, 2014 June 30, 2012 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) ) — Net realized gain ) ) ) — Total Distributions to Shareholders ) ) ) — REDEMPTION FEES(b) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN %(d) % % %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % % %(e) Net expenses %(e) % % %(e) Gross expenses(f) %(e) % % %(e) PORTFOLIO TURNOVER RATE 1 %(d) 9 % 11 % 8 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 12 AUXIER FOCUS FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Note 1. Organization The Auxier Focus Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers three classes of shares: Investor Shares, A Shares and Institutional Shares. A Shares are offered at net asset value plus a maximum sales charge of 5.75%. A Shares are also subject to contingent deferred sales charge (“CDSC”) of 1.00% on purchases without an initial sales charge and redeemed less than one year after they are purchased. Investor Shares and Institutional Shares are not subject to a sales charge. Investor Shares, A Shares and Institutional Shares commenced operations on July 9, 1999, July 8, 2005 and May 9, 2012, respectively. The Fund’s investment objective is to provide long-term capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate and maturity. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in the Fund’s registration statement, performs certain functions as they relate to the administration and oversight of the Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different Net Asset Value ("NAV") than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: 13 AUXIER FOCUS FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of December 31, 2014, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Foreign Currency Translations – Foreign currency amounts are translated into U.S. dollars as follows: (1) assets and liabilities at the rate of exchange at the end of the respective period; and (2) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. The Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of December 31, 2014, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class-specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Redemption Fees – A shareholder who redeems shares within 180 days of purchase will incur a redemption fee of 2.00% of the current net asset value of shares redeemed, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. 14 AUXIER FOCUS FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Cash – Concentration in Uninsured Account For cash management purposes the Fund may concentrate cash with the Fund’s custodian. This typically results in cash balances exceeding the Federal Deposit Insurance Corporation (“FDIC”) insurance limits. As of December 31, 2014, the Fund held $23,293,304 as cash reserves at MUFG Union Bank, N.A. that exceeded the FDIC insurance limit. Note 4. Fees and Expenses Investment Adviser – Auxier Asset Management LLC (the “Adviser”), is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 1.00% of the Fund’s average daily assets. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for A Shares of the Fund in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of A Shares. The Distributor has no role in determining the investment policies or which securities are to be purchased or sold by the Trust or its Funds. For the period ended December 31, 2014, there were $14,465 in front-end sales charges assessed on the sale of A Shares and no contingent deferred sales charges were assessed on the sale of A Shares. The Distributor received $0 of the total front-end sales charges.Such amounts are set aside by the Distributor and used solely for distribution-related expenses. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 5. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive a portion of its fees and reimburse expenses through October 31, 2015, to the extent necessary to maintain the total operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividend expenses on short sales, and extraordinary expenses) at 1.25% of average daily net assets of the Investor Shares and A Shares and 1.00% of average daily net assets of Institutional Shares. These contractual waivers may only be raised or eliminated with consent of the Board. Other fund service providers have voluntarily agreed to waive a portion of their fees. These voluntary reductions may be reduced or eliminated at any time. For the period ended December 31, 2014, fees waived and expenses reimbursed were as follows: Investment Adviser Expenses Reimbursed Other Waivers Total Fees Waived and Expenses Reimbursed $ $ $ 15 AUXIER FOCUS FUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Note 6. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended December 31, 2014, were $3,190,659 and $13,291,688, respectively. Note 7. Federal Income Tax As of June 30, 2014, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income $ Undistributed Long-Term Gain Unrealized Appreciation Total $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 16 AUXIER FOCUS FUND ADDITIONAL INFORMATION DECEMBER 31, 2014 Investment Advisory Agreement Approval At the December 12, 2014 Board meeting, the Board, including the Independent Trustees, considered the approval of the continuance of the investment advisory agreement between the Adviser and the Trust pertaining to the Fund (the “Advisory Agreement”). In preparation for its deliberations, the Board requested and reviewed written responses from the Adviser to a due diligence questionnaire circulated on the Board's behalf. The Board also discussed the materials with Independent Trustee counsel and, as necessary, with the Trust's administrator, Atlantic Fund Services. During its deliberations, the Board received an oral presentation from the Adviser, and was assisted by the advice of Independent Trustee counsel. In evaluating the Advisory Agreement for the Fund, the Board reviewed written materials furnished by the Adviser and the administrator, including information regarding the Adviser's personnel, operations and financial condition. In addition, the Board recognized that the evaluation process with respect to the Adviser is an ongoing one and, in this regard, the Board considered information provided at regularly scheduled meetings during the past year, including, among other things, information concerning the Fund’s performance and services provided by the Adviser. At the meeting, the Board reviewed, among other matters: (1) the nature, extent and quality of the services provided to the Fund by the Adviser, including information on the investment performance of the Fund and Adviser; (2) the costs of the services provided and profitability to the Adviser of its relationship with the Fund; (3) the advisory fee and total expense ratio of the Fund compared to a relevant peer group of funds; (4) the extent to which economies of scale may be realized as the Fund grows and whether the advisory fee enables the Fund's investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund. Nature, Extent and Quality of Services Based on written materials received, a presentation from a senior representative of the Adviser and a discussion with the Adviser about the Adviser’s personnel, operations and financial condition and with the Trust’s CCO about the Adviser, the Board considered the quality of services provided by the Adviser under the Advisory Agreement. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio manager at the Adviser with principal responsibility for the Fund, as well as the investment philosophy and decision-making process of the portfolio manager and the capability and integrity of the Adviser’s senior management and staff. The Board considered also the adequacy of the Adviser’s resources. The Board noted the Adviser’s representations that the firm is in strong financial condition, that the firm is able to meet expense reimbursement obligations, and that the firm’s financial condition would not impair its ability to provide high-quality advisory services to the Fund. Based on the presentation and the materials provided by the Adviser in connection with the Board’s consideration of the renewal of the Advisory Agreement, the Board concluded that, overall, it was satisfied with the nature, extent and quality of services to be provided to the Fund under the Advisory Agreement. Performance In connection with a presentation by the Adviser regarding its approach to managing the Fund, the Board reviewed the performance of the Fund compared to its benchmark. The Board observed that the Fund underperformed the S&P 500, the Fund’s primary benchmark, for the one-year, three-year, and five-year periods ended September 30, 2014.The Board also considered the Fund’s performance relative to its Lipper, Inc. (“Lipper”) peer group, noting that, based on the information provided by Lipper, the Fund underperformed the median of its Lipper peer group for the one-year, three-year, and five year periods ended September 30, 2014. The Board noted the Adviser’s representation that the Fund’s investment approach is to protect capital and seek consistent results, including based on compounding, over the long-term. The Board also noted the Adviser’s representation that the Fund’s efforts to protect capital result in a somewhat conservative approach to asset allocation that tends to outperform in bear markets and lag or achieve parity in bull markets. The Board also noted the Adviser’s view that the last several years had been bull markets and that the Fund’s 10-year performance for the period ending September 30, 2014, was much closer to that of the S&P 500 Index.In particular,the Board noted the Adviser's representation that the Fund had outperformed the S&P 500 since the Fund’s inception on July 9, 1999, and achieved a cumulative return in excess of the return for the S&P 500 Index.Based on the Adviser's investment style and the foregoing, the Board determined that the Adviser’s management of the Fund could benefit the Fund and its shareholders. 17 AUXIER FOCUS FUND ADDITIONAL INFORMATION DECEMBER 31, 2014 Compensation The Board evaluated the Adviser’s compensation for providing advisory services to the Fund and analyzed comparative information on “actual” advisory fee rates and actual total expenses of the relevant Lipper peer group of the Fund. Thus, the Board reviewed peer data both on a gross basis and net of applicable waivers. The Board noted that the Adviser’s actual advisory fee rate and actual total expenses for the Fund were each slightly higher than the median of its Lipper peer group. The Board also considered the compensation rates paid to the Adviser by other types of investment vehicles and clients and concluded that varying types of client accounts require different services that involve different regulatory and entrepreneurial risks than the management of the Fund and, therefore, were not a material consideration in connection with the renewal of the Advisory Agreement. Based on the foregoing, the Board concluded that the Adviser’s advisory fee rate charged to each Fund was reasonable. Cost of Services and Profitability The Board considered information provided by the Adviser regarding the costs of services and its profitability with respect to the Fund. In this regard, the Board considered the Adviser’s resources devoted to the Fund, as well as the Adviser’s discussion of the costs and profitability of its Fund activities. Based on these and other applicable considerations, the Board concluded that the Adviser’s profits attributable to management of the Fund were reasonable in the context of all factors considered. Economies of Scale The Board considered whether the Fund would benefit from any economies of scale. In this respect, the Board noted the Adviser’s representation that the Fund could benefit from economies of scale as assets grow, but that the Adviser had determined that breakpoints were not appropriate at this time, particularly in light of the payments that the Adviser was making under the expense cap. Based on the foregoing information, the Board concluded that economies of scale were not a material factor in approving the continuation of the Advisory Agreement. Other Benefits The Board noted the Adviser’s representation that, aside from its contractual advisory fees, it does not benefit in a material way from its relationship with the Fund. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Fund were not a material factor in approving the continuation of the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors. The Board reviewed a memorandum from Fund Counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its reasonable business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed or to be performed, expenses incurred or to be incurred and such other matters as the Board considered relevant. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (877) 328-9437, on the Fund's website at www.auxierasset.com and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (877) 328-9437 and on the SEC’s website at www.sec.gov. 18 AUXIER FOCUS FUND ADDITIONAL INFORMATION DECEMBER 31, 2014 Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments on certain classes, redemption fees, exchange fees, and CDSC fees, and (2) ongoing costs, including management fees, 12b-1 fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2014, through December 31, 2014. Actual Expenses – The first line under each share class of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each share class of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments on certain classes, redemption fees, exchange fees, and CDSC fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense July 1, 2014 December 31, 2014 Period* Ratio* Investor Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % A Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Institutional Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 19 Auxier Focus Fund FOR MORE INFORMATION P.O. Box 588 Portland, Maine 04112 (877) 3AUXIER (877) 328-9437 INVESTMENT ADVISER Auxier Asset Management LLC 5285 Meadows Road Suite 333 Lake Oswego, Oregon 97035 TRANSFER AGENT Atlantic Fund Services P.O. Box 588 Portland, Maine 04112 www.atlanticfundservices.com DISTRIBUTOR Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, Maine 04101 www.foreside.com This report is submitted for the general information of the shareholders of the Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management, and other information. 204-SAR-1214 DF DENT GROWTH FUNDS TABLE OF CONTENTS DECEMBER 31, 2014 DF Dent Premier Growth Fund A Message to Out Shareholders 1 Management Discussion of Fund Performance 7 Performance Chart and Analysis 13 Schedule of Investments 14 Statement ofAssets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 DF Dent Midcap Growth Fund Performance Chart and Analysis 20 Schedule of Investments 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statements of Changes in Net Assets 25 Financial Highlights 26 DF Dent Small Cap Growth Fund Performance Chart and Analysis 27 Schedule of Investments 28 Statement of Assets and Liabilities 30 Statement of Operations 31 Statements of Changes in Net Assets 32 Financial Highlights 33 DF Dent Growth Funds Notes to Financial Statements 34 Additional Information 39 DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 Dear Fellow Shareholder, Performance for the three DF Dent Growth Funds is detailed in the below table. While each Fund has outperformed its respective benchmark for longer periods, 2014 was a disappointing year in terms of relative performance versus the benchmarks. Performance (for periods ending 12/31/2014) DF Dent Premier Growth DF Dent Midcap Growth DF Dent Small Cap Growth 6 Months + % + % + % Benchmark S&P 500 Russell Midcap Growth Russell 2000 Growth Benchmark Performance + % + % + % Fund Outperformance - % - % + % 12 Months + % + % + % Benchmark + % + % + % Fund Outperformance - % - % - % 5 Years + %* N/A N/A Benchmark + %* N/A N/A Fund Outperformance + %* N/A N/A Since Inception + %* + %* + %* Benchmark + %* + %* + %* Fund Outperformance + %* + %* + %* Cumulative Since Inception + % + % + % Benchmark + % + % + % Fund Outperformance + % + % + % Inception Date 07/16/2001 07/01/2011 11/01/2013 N/A- Periods which exceed the life of the particular fund. * annualized. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 233-3368. As stated in the current prospectus, the DF Dent Premier Growth Fund’s and DF Dent Midcap Growth Fund’s annual operating expense ratios (gross) are 1.20% and 2.08%, respectively. However, D.F. Dent and Company (the Funds’ “Adviser”) has contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expenses to 1.10% on the first $150 million in Fund net assets and to 0.90% on net assets exceeding $150 million. This agreement is 1 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 in effect through October 31, 2019. The DF Dent Small Cap Growth Fund’s estimated annual operating expense ratio (gross) is 10.69%. However, the Adviser has contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.25% through October 31, 2019. These expense caps may be changed or eliminated prior to their expiration date only with the consent of the Board of Trustees. Both the DF Dent Midcap Growth Fund and DF Dent Small Cap Growth Fund charge a 2.00% redemption fee on shares redeemed within 60 days of purchase. Fund performance returns shown do not reflect fees; if reflected, the returns would have been lower. Returns greater than one year are annualized. The DF Dent Premier Growth Fund (the “Fund”) has achieved positive absolute returns in 11 of the 13 years of its existence since 2001. The Fund’s cumulative total return outperformance over the S&P 500 Index (the “Index”) as previously reported since inception (07/16/2001) has progressed over the past six years as follows: 12/31/2009 12/31/2010 12/31/2011 12/31/2012 12/31/2013 12/31/2014 % As observed above, cumulative excess performance since inception declined in 2014. After an increase of 23.12% in 2013, a year when the Fund returned 34.51%, we are not surprised to see some slippage in 2014. Stated simply, some of the Fund’s core holdings became temporarily overvalued in late 2013 which affected 2014 performance negatively as these valuations returned to more normal levels in 2014 in the Adviser’s opinion. Your portfolio companies with only a few exceptions delivered strong operating results in 2014, meeting and exceeding expectations. Why then did the Fund underperform the Index? First, the Index simply performed very well in 2014, a year when index funds witnessed very large positive cash flows. Capital coming into these index funds drove up index prices. Secondly, record low interest rates caused many investors to seek large, high-quality, high-yielding equities as “bond substitutes.” Many of these large capitalization equities such as Apple, Microsoft, Intel, and Procter & Gamble, which are heavily weighted in the market weighted Index, performed well as a result. The Fund’s investment strategy centers on growth companies. Therefore, your Fund does not carry as heavy a weighting in these mature companies, which offer high current yields. Growth companies tend to reinvest a higher portion of their capital internally for growth rather than pay out capital as dividends. 2014 was a year when investors seemed to prefer dividends to growth. We believe that growth will reassert itself as an investment strategy in the future. Expense Management Your Fund’s Adviser has contractually agreed in recent years to waive a portion of its management fee and reimburse expenses in order to limit Total Annual Fund Operating Expenses to 1.10% of net assets (the Expense Cap) for the DF Dent Premier Growth Fund. Starting November 1, 2010 and through October 31, 2019, the Adviser has contractually agreed to continue this Expense Cap of 1.10% on the first $150 million of net assets and a further Expense Cap of 0.90% on assets exceeding $150 million. The purpose of this lower Expense Cap at the break point of $150 million is to share with you the economies of scale derived from your Fund’s growth. As of December 31, 2014, the net assets in your Fund were $188.5 million. At this level of assets in the Fund, the effective annual expense ratio is a little less than 1.06%. 2 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 Brokerage expenses for calendar 2014 amounted to about 1.3 cents per share based upon the 6.8 million shares outstanding as of December 31, 2014. Portfolio Turnover Portfolio turnover, when measured by security purchases as a percentage of the average market value, was 24.90% for the calendar year 2014, at the higher end of your Fund’s historic turnover range. We trimmed back some positions which had appreciated significantly in 2014 and liquidated some other positions. Reinvesting the proceeds from these sales resulted in a slight increase in portfolio turnover, which was still well below peer group norms. Portfolio turnover rate in recent years may be found later in the “Financial Highlights” section of this report. Management Ownership of Fund The Adviser’s retirement plan, employees and related family members of the Adviser collectively own 13.4% of the Fund as well as 28.5% and 73.0% of the DF Dent Midcap and DF Dent Small Cap Funds respectively. The Fund is the largest investment of the Adviser’s retirement plan (at 26.2% of the retirement plan’s assets). 31.9% of the Adviser’s retirement plan is invested in the three DF Dent Funds. Asset Allocation Year-end asset allocation by market capitalization for the past five years was: 12/31/10* 12/31/11* 12/31/12* 12/31/13* 12/31/14* Large Capitalization % Mid Capitalization % Small Capitalization % Reserve Funds % Total Fund % * Percentages calculated based on total value of investments. Historically we have considered market capitalizations of $1.5 billion to $7.0 billion to be mid capitalization thereby defining large cap and small cap to be above and below this range respectively. Just as “a rising tide lifts all boats,” the strong markets of recent years have lifted market capitalizations of many of the Fund’s holdings to a higher market capitalization category. While this in itself is not sufficient reason to scale back companies that “graduate” to larger market capitalization categories, the Adviser endeavors to maintain a balance across market capitalizations so that the Fund represents an “All Cap” profile. The significant appreciation in 2013 caused many small cap and mid cap companies to “graduate” to mid and large cap respectively. As observed above, this resulted in reduced allocations to small and mid capitalizations and a 20.4% increase in the large cap allocation to 75.4% as of 12/31/2013. Transactions over the past year have sought to rebalance the portfolio by decreasing the allocation in large cap and increasing the mid cap allocation. Six of the 11 new investments in 2014 were in the mid cap category, and six of the 10 companies 3 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 eliminated in 2014 were large cap. If we were to increase the ceiling for mid cap from $7 billion to $10 billion, as some believe is appropriate due to the overall market appreciation, 11.77% of the large cap category would be reallocated to mid cap. If we were to increase the ceiling for small cap from $1.5 billion to $2.5 billion, again as some believe is appropriate, then 14.5% of the investments currently in mid cap would be reassigned to small cap. In any case, the Adviser believes the current portfolio allocation across market capitalizations is appropriate for an “All Cap” fund and remains focused upon identifying and investing in “best-in-class”** growth companies regardless of market capitalization. Concentration In late 2007, your Fund held 52 different positions. The Adviser embarked on a program to reduce the number of investments in subsequent years. The rationale has been that it is preferable to concentrate in our 40 favorite companies than to dilute the percentages in these companies by including another 10 or so additional less favored companies. Your Fund held 39 companies at year end 2012 and 2013 and 40 companies on 12/31/2014. As mentioned above, 10 companies were eliminated and 11 new investments were made in 2014. We believe this discipline of limiting the portfolio to 40 names forces us to be more selective and sharpens our focus on only the very best companies. Concentration in the 10 largest positions in the Fund was as follows on the indicated dates: Top 10 Holdings 12/31/09 12/31/10 12/31/11 12/31/12 12/31/13 12/31/14 % of Fund % Average Position Size of Top 10 % Commentary We believe two significant economic developments in late 2014 are sure to impact 2015 markets: the persistent strength of the U.S. dollar and the 50% decline in the price of oil. The U.S. Dollar Index gained 12.47% in 2014. According to Bespoke Investment Group, since 1965 there has not been a single year following a 10% increase in the U.S. Dollar Index when the S&P 500 declined. The average gain in the S&P 500 in the 7 prior calendar years following a 10% or more increase in the U.S. Dollar Index has been 15.3%. This appears to be a consistent causal relationship. A strong U.S. Dollar typically has the following effects: · A strong currency attracts capital. International investors want the safety provided by a strong currency. Recent strength in the U.S. Treasury market reflects the strong dollar as well as higher rates than European sovereign debt. · The strong dollar increases the prices paid for U.S. exports and decreases the prices we pay for imports thereby tending to decrease our merchandise trade deficit. 4 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 · Inflation is reduced in the U.S. as the prices paid for imported goods declines in dollar terms. All of this is good for us and good for U.S. markets but bad for economies outside the U.S. The 50% decline in the price of oil is more complex and less one sided. Exploration and production companies will see reduced revenues as they cut back production at lower prices in an attempt to balance supply and demand. Companies supplying and servicing the energy industry as well as companies dependent upon energy companies’ spending will see revenue declines. However, lower gasoline and heating fuel prices will leave consumers with more discretionary income, and companies where energy is a large component of their cost structure will benefit. Where does this leave investors? The order of magnitude of both a 12.47% increase in the U.S. Dollar and a 50% decrease in the price of oil has created great uncertainty. We believe these two events may have unforeseen repercussions in 2015. Companies with large operations in foreign markets will likely feel the negative impact of the strong dollar in translating revenues into U.S. dollars. Energy companies have hedged their oil and natural gas exposure by selling forward contracts to lock in known prices. Counterparties bought these energy commitments at higher prices and will likely see massive losses as these options mature. All of this heightens uncertainty which we believe will result in volatility in the stock market. Consequently, we expect a volatile U.S. stock market as we look forward to 2015. But volatility can represent opportunity for your Fund. We believe that we know which companies possess great management teams, strong balance sheets, sound business models, and improving profitability. These attributes do not change simply because the stock market is volatile, but a volatile market provides us the opportunities to invest in these companies at attractive price levels. This is our intent in 2015. Once again, we appreciate and recognize the trust shareholders have placed with us and will work diligently to be deserving of that trust. Respectively Submitted, Daniel F. Dent Bruce L. Kennedy Matthew F. Dent ** The determination of “best-in-class” is solely the opinion of the Fund’s Adviser, and such opinion is subject to change. Those companies that hold leading market share positions, strong growth potential, historically good profitability, and management teams known for integrity and good corporate governance are generally considered to be “best in class.” 5 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2014 IMPORTANT INFORMATION: The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. Investing involves risks, including the possible loss of principal. The DF Dent Premier Growth Fund may invest in small and medium size companies. Investments in these companies, especially smaller companies, carry greater risk than is customarily associated with larger companies for various reasons such as increased volatility of earnings and prospects, narrower markets, limited financial resources and less liquid stock. The Fund will typically invest in the securities of fewer issuers. If the Fund’s portfolio is over-weighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not over-weighted in that sector. The DF Dent Midcap Growth Fund also invests in small and medium size companies. With non-diversification risk, the Fund will typically invest in securities of fewer issuers, which exposes the Fund to greater market risk. Investing in ADRs (American Depositary Receipts) carries risks of political and financial instability, less liquidity and greater volatility, as well as risks associated with the lack of reliable accounting and financial information. The Fund is also subject to other risks, such as REIT risk with possible real estate market declines, which are detailed in the Fund’s prospectus. The DF Dent Small Cap Growth Fund invests in small size companies, which carry greater risk than is customarily associated with larger, more established companies. With non-diversification risk, the Fund will typically invest in securities of fewer issuers, which exposes the Fund to greater market risk. Investing in ADRs carries risks of political and financial instability, less liquidity and greater volatility, as well as risks associated with the lack of reliable accounting and financial information. The Fund is also subject to other risks, such as REIT risk with possible real estate market declines, which are detailed in the Fund’s prospectus. The Fund is newly created and has limited operating history. The S&P 500 Index is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held stocks. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 Growth Index measures the performance of the small cap growth segment of the U.S. equity universe. It includes those Russell Small Cap Index companies with higher price-to-book ratios and higher forecasted growth values. One cannot invest directly in an index. 6 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE DECEMBER 31, 2014 Recent Performance For the year ending December 31, 2014, DF Dent Premier Growth Fund experienced a total return of +5.03% versus a total return of +13.69% for the S&P 500 Index (the “Index”), the benchmark we use for performance comparisons. Performance versus the Index for various periods ending December 31, 2014 was as follows: Period Ending 12/31/2014 DF Dent Premier Growth Fund S&P 500 Index Outperformance (Underperformance) Six Months + % + % % Twelve Months + % + % % Five Years (annualized) + % + % + % Five Years (cumulative) + % + % + % Since Inception (07/16/01) (annualized) + % + % + % Since Inception (07/16/01) (cumulative) + % + % + % Past performance is not indicative of future performance. After outperforming the Index in each of the prior two years and achieving positive returns for six years in a row, 2014 represented disappointing performance relative to the Index. How did this happen? · The Index is market capitalization weighted which means that the largest market capitalization stocks have the heaviest influence. Many of these large companies such as Apple, Microsoft, Intel, and Proctor and Gamble carried dividend yields which exceeded yields on U.S. Treasury securities. The Index performed extremely well in 2014 as capital flowed to these large capitalization stocks as “bond substitutes” in a year when investors were starved for yield. · 2014 saw record capital flows into index funds further driving the Index higher. Most everything runs in cycles, and we believe that this cycle into mature large capitalization equities will run its course. However, let’s not lay the blame entirely on the Index. What mistakes did we make which hurt relative performance? · Recognizing that the valuation of some of the Fund’s investments had become stretched in late 2013 and 2014, we did trim back some of the position sizes. This was particularly true within the Information Technology Sector which contributed a +48.90% return in 2013. In 2014 we reduced this Sector from 32.68% to 28.44% of the Fund. In particular, we sold 64,000 shares of 3D Systems, the best performance contributor in 2012 and 2013, representing almost half the Fund’s position at over 6x the cost basis at prices ranging from $76 to $95, a great sale as the price declined to $32.87 at year end. Alas, the remaining position having been reduced from 3.6% on 09/30/2013 to 1.9% on 03/31/2014 continued to perform poorly. We should have sold more. The same can be said for Trimble and Ansys, positive contributors in 2013 which were trimmed back at good prices with the 7 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE DECEMBER 31, 2014 reduced positions still representing a performance drag in 2014. We continue to believe that the future prospects for all these companies are excellent despite relatively poor stock performance in 2014. · Although underweighted in energy throughout the year because of geopolitical concerns and declining oil prices, we would have been better off having no exposure to that sector. · Lastly, many of your portfolio companies incurred expenses to strengthen future growth impacting 2014 reported earnings negatively. CoStar Group, Red Hat, and Concur Technologies penalized current earnings by spending heavily to maintain their leadership positions. This held back stock prices, although SAP recognized Concur’s willingness to penalize short-term earnings to build a dominant market position and bought out the company at $129 per share resulting in a nice gain in the Fund. Sector Allocation and Attribution The following bar chart presents the sector weightings of your Fund (DFDPX) versus the sector weightings of the Index as of December 31, 2014: Your Fund maintained an overweighting in four Sectors: Information Technology, Industrials, Financials, and Consumer Discretionary. As previously noted, Information Technology underperformed in 2014 and we reduced 8 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE DECEMBER 31, 2014 some technology positions thus reducing its portfolio allocation after contributing +48.90% in 2013. About 90% of the Fund’s 2014 underperformance was attributable to the Information Technology Sector. While Visa and Red Hat performed well within this Sector, Trimble and 3D Systems performed poorly. We believe this Sector offers attractive growth prospects despite its weak performance in 2014. The Industrial Sector’s allocation was also reduced in 2014 but maintained above the Index’s weighting. Oddly enough, Stericycle, a disposer of medical waste, and Health Care Services Group, a provider of employment and food services to sub acute health care facilities, together represent a little more than 5% of the Fund and are assigned to Industrials. If these two companies were reassigned to Health Care, the weighting in Industrials would only be about 5% over the Index and the Health Care weighting would be approximately the same as the Index for Health Care. In any case, the industrial companies performed well in 2014 with the exceptions of Jacobs Engineering and Expeditors International, both of which were eliminated. The Financials Sector’s allocation within the Fund was increased and outperformed that Sector within the Index. Moody’s and American Tower both contributed returns of over 20% to the Fund in 2014. Markel and Discover Financial both contributed over 15% returns to the Fund. Discover Financial was given the second highest score in the Federal Reserve’s “stress test” of the nation’s 30 largest banks. As in the past, we avoided weak credit exposure and emphasized asset strength within the Financials Sector. The allocation to Consumer Discretionary was almost doubled in 2014 to 13.75% of the Fund. The investments within this Sector contributed 15.40% besting the return of both the Index and that Sector within the Index for 2014. Signet Jewelers and CarMax performed extremely well in this Sector. Energy was reduced by more than 50% to 4.40% of the Fund by the elimination of Schlumberger, Southwestern Energy, and Range Resources; with Concho Resources and Core Laboratories remaining as the only energy holdings at year end. Jacobs Engineering, an industrial company with significant exposure to the energy industry, was also eliminated as mentioned above. Investment Strategy and Trends Our investment strategy in managing the Fund remains constant: emphasize what we consider to be “best-in-class” companies, keep portfolio turnover low (24.90% for the year versus 20.83% in 2013), and stay reasonably fully invested. Although public opinion has embraced diversification in the aftermath of the 2008 financial crisis, we have learned over the past 38 years of DF Dent and Co.’s history that well-designed, concentrated portfolios have outperformed highly diversified portfolios. Thus, we attempt to keep the number of companies held in the Fund to less than 40 (40 companies held at year end). We add a new position to the Fund only if we believe its return will be higher than, or enhance, the overall portfolio. Why else would we add that investment? Following this strategy, we eliminated 10 positions from the Fund while adding 11 new names in 2014. These eliminations and additions give a clear picture of management’s strategy for the Fund in 2014. Energy exposure was significantly reduced with the eliminations of Schlumberger, Southwestern Energy, Range 9 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE DECEMBER 31, 2014 Resources, and Jacobs Engineering. Liquidity Services and NIC Inc., both very small holdings with disappointing results, were also sold. T. Rowe Price and Expeditors International, two long time favorites, were sold due to valuation. Concur Technologies was acquired by SAP at a significant gain for the Fund. The new additions included Carmax, PriceSmart, and IMAX in order to increase exposure to consumer spending. This paired nicely with the reduction in energy as the decline in energy prices was detrimental to energy companies while increasing consumer disposable income as the year ended. In order to increase representation in unique health care companies we established new positions in Intuitive Surgical, Bio-Techne, and Biogen Idec. As mentioned above, valuation considerations were involved in the intra industry swap from T. Rowe Price into Discover Financial and also from Panera into Chipotle Mexican Grille. We like all four companies but perceived favorable risk/reward characteristics in the purchases. The Fund invests in industries benefiting from the following ongoing trends: · Increased value of information and data- Moody’s, SEI Investments, Verisk Analytics, CoStar Group. · Delivery of productivity software- ANSYS, Red Hat, Trimble. · Consolidation of business services- WageWorks, ExamWorks, Healthcare Services Group. · Internet Enablers- Certain companies are gaining competitive advantages through imbedding the internet in the delivery of their products: Chipotle, ExamWorks, Financial Engines, Dealertrack, and CoStar. Best and Worst Performers Five Best Contributors Investments Fund Realized and Unrealized Appreciation and Income in Calendar Year 2014 Fund Per Share As of 12/31/14 Signet Jewelers, Ltd. $ $ Carmax, Inc. Celgene Corp. Visa, Inc., Class A Red Hat, Inc. $ $ Celgene is a repeat Best Performer from 2013 while Visa is a repeat from both 2012 and 2013. 10 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE DECEMBER 31, 2014 Five Poorest Contributors Investments Fund Realized and Unrealized Loss and Income in Calendar Year 2014 Fund Per Share As of 12/31/14 3D Systems Corp. $ $ Core Laboratories NV Trimble Navigation, Ltd. LKQ Corp. Jacobs Engineering Group, Inc. $ $ 3D Systems was the Best Performer in both 2012 and 2013 contributing $4.3 million and $7.3 million respectively in those two years for a total of $11.6 million. As mentioned earlier, we reduced the position size earlier in 2014 at a significant gain. LKQ was a top five performer in 2012 and 2013, contributing $1.8 million and $3.1 million respectively in those years for a total of $4.9 million. It is not uncommon for some investments to go from “best” to “worst” and vice versa from one calendar year to the next. No investment manager knows in advance which stocks will end a year as his or her worst holdings. The lesson we have learned from the above is to trim back holdings after a significant period of outperformance as we did with 3D Systems. The reduction in 3D Systems in late 2013 and 2014 realized gains of $4.6 million. Capital Gains Distribution Policy As previously reported, it is the Adviser’s policy to distribute all net realized capital gains in December of each year. However, there have been no capital gains distributed in the past six years. This was the result of large losses realized in late 2008 and early 2009 by selling stocks at depressed prices to meet redemptions by large shareholders. This large loss carry-forward has offset gains realized in 2010, 2011, 2012, 2013 and 2014. The status of the loss carry-forward follows: Date Loss Carry-Forward Per Share Unrealized Gain Per Share December 31, 2011 June 30, 2012 December 31, 2012 June 30, 2013 December 31, 2013 June 30, 2014 December 31, 2014 $0 The Fund realized capital gains of $24,459,507 in 2014, some of which were realized after the excise cutoff date of October 31st for determining capital gain distribution requirements. All capital gains realized through October 31st were entirely sheltered from required distributions and capital gains taxes by the loss-carry forward and any gains realized after October 31st will be taken into account in determining 2015 distributions. 11 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE DECEMBER 31, 2014 FIVE LARGEST EQUITY HOLDINGS DECEMBER 31, 2014 Quantity Security Total Cost Market Value Percent of Net Assets of the Fund Fastenal Co. $ $ % Visa Inc., Class A QUALCOMM, Inc. LKQ Corp. ANSYS, Inc. $ $ % While the above five largest holdings represent 23.97% of the Fund, their total unrealized gain of $24,664,713 represents 35.23% of the Fund’s total unrealized gain of $70,011,716 on 12/31/2014. The greater percentage of the unrealized gain is due to the fact that these larger holdings tend to have been held by the Fund for longer periods than more recent investments. * The determination of “best-in-class” is solely the opinion of the Fund’s Adviser, and such opinion is subject to change. Those companies that hold leading market share positions, strong growth potential, historically good profitability, and management teams known for integrity and good corporate governance are generally considered to be “best-in-class.” The views in this report were those of the Fund’s Adviser as of December 31, 2014, and may not reflect the Adviser’s views on the date this report is first published or anytime thereafter. This report may contain discussions about certain investments both held and not held in the portfolio as of the report date. All current and future holdings are subject to risk and are subject to change. While these views are intended to assist shareholders in understanding their investment in the Fund, they do not constitute investment or tax advice, are not a guarantee of future performance and are not intended as an offer or solicitation with respect to the purchase or sale of any security. 12 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2014 The following chart reflects the change in the value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the DF Dent Premier Growth Fund (the “Fund”) compared with the performance of the benchmark, S&P 500 Index ("S&P 500"), over the past ten fiscal years. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the S&P 500 includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the S&P 500 does not include expenses. The Fund is professionally managed while the S&P 500 is unmanaged and is not available for investment. Comparison of Change in Value of a $10,000 Investment DF Dent Premier Growth Fund vs. S&P 500 Index Average Annual Total Returns Periods Ended December 31, 2014 Six Months One Year Five Years Ten Years DF Dent Premier Growth Fund % S&P 500 Index % Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 233-3368. As stated in the Fund’s current prospectus, the annual operating expense ratio (gross) is 1.20%. However, the Fund’s adviser has contractually agreed to waive a portion of its fees and/or reimburse expenses to limit total operating expenses (excluding all taxes, interest, portfolio transaction expenses, and extraordinary expenses) to 1.10% on the first $150 million in Fund net assets and to 0.90% on net assets exceeding the $150 million, through October 31, 2019. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 13 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 Security Shares Description Value Common Stock - 99.6% Consumer Discretionary - 13.8% CarMax, Inc. (a) $ Chipotle Mexican Grill, Inc. (a) IMAX Corp. (a) LKQ Corp. (a) Signet Jewelers, Ltd. Consumer Staples - 1.0% PriceSmart, Inc. Energy - 4.4% Concho Resources, Inc. (a) Core Laboratories NV Financials - 19.6% American Tower Corp. REIT Discover Financial Services Financial Engines, Inc. Markel Corp. (a) Moody's Corp. SEI Investments Co. Verisk Analytics, Inc., Class A (a) Health Care - 8.0% Biogen Idec, Inc. (a) Bio-Techne Corp. Celgene Corp. (a) ExamWorks Group, Inc. (a) Intuitive Surgical, Inc. (a) Industrials - 20.9% Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. Roper Industries, Inc. Stericycle, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 28.5% 3D Systems Corp. (a) ANSYS, Inc. (a) Blackbaud, Inc. CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) QUALCOMM, Inc. Red Hat, Inc. (a) Stratasys, Ltd. (a) Tangoe, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Visa, Inc., Class A Materials - 3.4% Ecolab, Inc. Total Common Stock (Cost $117,798,166) Total Investments - 99.6% (Cost $117,798,166)* $ 187,809,882 Other Assets & Liabilities, Net – 0.4% 754,413 Net Assets – 100.0% $ 188,564,295 REIT Real Estate Investment Trust (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 14 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2014. PORTFOLIO HOLDINGS % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Other Assets & Liabilities, Net % % See Notes to Financial Statements. 15 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2014 ASSETS Total investments, at value (Cost $117,798,166) $ Cash Receivables: Fund shares sold Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Fund shares redeemed Accrued Liabilities: Investment adviser fees Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ See Notes to Financial Statements. 16 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED DECEMBER 31, 2014 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $4,950) $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to Financial Statements. 17 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended December 31, 2014 For the Year Ended June 30, 2014 OPERATIONS Net investment loss $ ) $ ) Net realized gain Net change in unrealized appreciation (depreciation) ) Increase in Net Assets Resulting from Operations CAPITAL SHARE TRANSACTIONS Sale of shares Redemption of shares ) ) Decrease in Net Assets from Capital Share Transactions ) ) Increase (Decrease) in Net Assets ) NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Redemption of shares ) ) Decrease in Shares ) ) (a) Accumulated net investment loss $ ) $ ) See Notes to Financial Statements. 18 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended December 31, For the Years Ended June 30, NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss(a) Net realized and unrealized gain (loss) Total from Investment Operations NET ASSET VALUE, End of Period $ TOTAL RETURN %(b) % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(c) )% )% )% )% )% Net expense %(c) % Gross expense(d) %(c) % PORTFOLIO TURNOVER RATE 12 %(b) 25 % 19 % 14 % 21 % 8 % (a) Calculated based on average shares outstanding during each period. (b) Not annualized. (c) Annualized. (d) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 19 DF DENT GROWTH FUNDS DF DENT MIDCAP GROWTH FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2014 The following chart reflects the change in the value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the DF Dent Midcap Growth Fund (the “Fund”) compared with the performance of the benchmark, the Russell Midcap Growth Index ("Russell Midcap Growth"), since inception. The Russell Midcap Growth measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. The total return of the Russell Midcap Growth includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the Russell Midcap Growth does not include expenses. The Fund is professionally managed while the Russell Midcap Growth is unmanaged and is not available for investment. Average Annual Total Returns Since Inception Periods Ended December 31, 2014 Six Months One Year 07/01/11 DF Dent Midcap Growth Fund % % % Russell Midcap Growth Index % % % Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 233-3368. As stated in the Fund’s current prospectus, the annual operating expense ratio (gross) is 2.08%. However, the Fund’s adviser has contractually agreed to waive a portion of its fees and/or reimburse expenses to limit total operating expenses (excluding all taxes, interest, portfolio transaction expenses, and extraordinary expenses) to 1.10% on the first $150 million in net assets and 0.90% on net assets exceeding $150 million, through October 31, 2019. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. Shares redeemed within 60 days of purchase will be charged a 2.00% redemption fee. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 20 DF DENT GROWTH FUNDS DF DENT MIDCAP GROWTH FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 Security Shares Description Value Common Stock - 98.1% Consumer Discretionary - 16.0% CarMax, Inc. (a) $ IMAX Corp. (a) LKQ Corp. (a) Signet Jewelers, Ltd. Consumer Staples - 2.6% PriceSmart, Inc. Energy - 6.3% Concho Resources, Inc. (a) Core Laboratories NV Range Resources Corp. Financials - 18.8% Financial Engines, Inc. Markel Corp. (a) Moody's Corp. SEI Investments Co. Verisk Analytics, Inc., Class A (a) Health Care - 5.2% Bio-Techne Corp. ExamWorks Group, Inc. (a) Illumina, Inc. (a) Industrials - 19.9% Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. Roper Industries, Inc. Stericycle, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 26.6% 3D Systems Corp. (a) ANSYS, Inc. (a) Blackbaud, Inc. CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) Red Hat, Inc. (a) Stratasys, Ltd. (a) Tangoe, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Materials - 2.7% Ecolab, Inc. Total Common Stock (Cost $16,851,030) Total Investments - 98.1% (Cost $16,851,030)* $ Other Assets & Liabilities, Net – 1.9% Net Assets – 100.0% $ (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 21 DF DENT GROWTH FUNDS DF DENT MIDCAP GROWTH FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2014. PORTFOLIO HOLDINGS % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Other Assets & Liabilities, Net % % See Notes to Financial Statements. 22 DF DENT GROWTH FUNDS DF DENT MIDCAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2014 ASSETS Total investments, at value (Cost $16,851,030) $ Cash Receivables: Investment securities sold Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Fund shares redeemed Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses 50 Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 60 days of purchase are charged a 2.00% redemption fee. See Notes to Financial Statements. 23 DF DENT GROWTH FUNDS DF DENT MIDCAP GROWTH FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED DECEMBER 31, 2014 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $386) $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to Financial Statements. 24 DF DENT GROWTH FUNDS DF DENT MIDCAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended December 31, 2014 For the Year Ended June 30, 2014 OPERATIONS Net investment loss $ ) $ ) Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) ) Redemption fees - 40 Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) ) Increase in Shares (a) Accumulated net investment loss $ ) $ - See Notes to Financial Statements. 25 DF DENT GROWTH FUNDS DF DENT MIDCAP GROWTH FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended December 31, 2014 For the Year Ended June 30, 2014 For the Year Ended June 30, 2013 July 1, 2011 (a) through June 30, 2012 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss(b) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain ) ) — — REDEMPTION FEES(b) — — (c) — — NET ASSET VALUE, End of Period $ TOTAL RETURN %(d) % % %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(e) )% )% )%(e) Net expense %(e) % % %(e) Gross expense(f) %(e) % % %(e) PORTFOLIO TURNOVER RATE 20 %(d) 32 % 35 % 24 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 26 DF DENT GROWTH FUNDS DF DENT SMALL CAP GROWTH FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2014 The following chart reflects the change in the value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in DF Dent Small Cap Growth Fund (the “Fund”) compared with the performance of the benchmark, the Russell 2000 Growth Index ("Russell 2000 Growth"), since inception. The Russell 2000 Growth, the Fund‘s primary performance benchmark, measures the performance of those Russell 2000 Index companies with higher price-to-value ratios and higher forecasted growth values. The total return of the Russell 2000 Growth includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the Russell 2000 Growth does not include expenses. The Fund is professionally managed while the Russell 2000 Growth is unmanaged and is not available for investment. Comparison of Change in Value of a $10,000 Investment DF Dent Small Cap Growth Fund vs. Russell 2000 Growth Index Average Annual Total Returns Since Inception Periods Ended December 31, 2014 Six Months One Year 11/01/13 DF Dent Small Cap Growth Fund % % % Russell 2000 Growth Index % % % Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 233-3368. As stated in the Fund’s current prospectus, the estimated annual operating expense ratio (gross) is 10.69%. However, the Fund’s adviser has contractually agreed to waive a portion of its fees and/or reimburse expenses to limit total operating expenses (excluding all taxes, interest, portfolio transaction expenses, and extraordinary expenses) to 1.25%, through October 31, 2019. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. Shares redeemed within 60 days of purchase will be charged a 2.00% redemption fee. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 27 DF DENT GROWTH FUNDS DF DENT SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 Security Shares Description Value Common Stock - 98.5% Consumer Discretionary - 12.7% Carter's, Inc. $ Chuy's Holdings, Inc. (a) Dorman Products, Inc. (a) IMAX Corp. (a) Monro Muffler Brake, Inc. Performance Sports Group, Ltd. (a) Sotheby's Zoe's Kitchen, Inc. (a) Consumer Staples - 5.1% Calavo Growers, Inc. Inventure Foods, Inc. (a) PriceSmart, Inc. Energy - 2.6% Core Laboratories NV Laredo Petroleum, Inc. (a) Oil States International, Inc. (a) Unit Corp. (a) Financials - 11.6% Financial Engines, Inc. Glacier Bancorp, Inc. OneBeacon Insurance Group, Ltd., Class A ProAssurance Corp. The Navigators Group, Inc. (a) Waddell & Reed Financial, Inc., Class A WSFS Financial Corp. Xoom Corp. (a) Health Care - 17.3% AAC Holdings, Inc. (a) Atrion Corp. Cepheid (a) DexCom, Inc. (a) ExamWorks Group, Inc. (a) MWI Veterinary Supply, Inc. (a) National Healthcare Corp. Novadaq Technologies, Inc. (a) The Advisory Board Co. (a) Industrials - 23.1% Beacon Roofing Supply, Inc. (a) Douglas Dynamics, Inc. Envestnet, Inc. (a) Exponent, Inc. Healthcare Services Group, Inc. MSC Industrial Direct Co., Inc. Quality Distribution, Inc. (a) Rexnord Corp. (a) The Middleby Corp. (a) WageWorks, Inc. (a) Information Technology - 26.1% 3D Systems Corp. (a) Amber Road, Inc. (a) Blackbaud, Inc. Computer Modelling Group, Ltd. CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) Ellie Mae, Inc. (a) FleetMatics Group PLC (a) Guidewire Software, Inc. (a) Littelfuse, Inc. Monotype Imaging Holdings, Inc. NVE Corp. (a) Qualys, Inc. (a) SPS Commerce, Inc. (a) Tangoe, Inc. (a) The Ultimate Software Group, Inc. (a) Tyler Technologies, Inc. (a) Total Common Stock (Cost $3,648,848) Total Investments - 98.5% (Cost $3,648,848)* $ Other Assets & Liabilities, Net – 1.5% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 28 DF DENT GROWTH FUNDS DF DENT SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2014. PORTFOLIO HOLDINGS % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Other Assets & Liabilities, Net % % See Notes to Financial Statements. 29 DF DENT GROWTH FUNDS DF DENT SMALL CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2014 ASSETS Total investments, at value (Cost $3,648,848) $ Cash Receivables: Investment securities sold Dividends and interest From investment adviser Prepaid expenses Total Assets LIABILITIES Payables: Investment securities purchased Accrued Liabilities: Trustees’ fees and expenses 17 Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 60 days of purchase are charged a 2.00% redemption fee. See Notes to Financial Statements. 30 DF DENT GROWTH FUNDS DF DENT SMALL CAP GROWTH FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED DECEMBER 31, 2014 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $58) $ Interest income 46 Total Investment Income EXPENSES Investment adviser fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses 79 Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to Financial Statements. 31 DF DENT GROWTH FUNDS DF DENT SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended December 31, 2014 November 1, 2013* through June 30, 2014 OPERATIONS Net investment loss $ ) $ ) Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain ) - CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares - ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares - ) Increase in Shares (a) Accumulated net investment loss $ ) $ ) * Commencement of operations. See Notes to Financial Statements. 32 DF DENT GROWTH FUNDS DF DENT SMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended December 31, 2014 November 1, 2013 (a) through June 30, 2014 NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment loss(b) ) ) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain ) — NET ASSET VALUE, End of Period $ $ TOTAL RETURN %(c) %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(d) )%(d) Net expenses %(d) %(d) Gross expenses(e) %(d) %(d) PORTFOLIO TURNOVER RATE 23 %(c) 37 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 33 DF DENT GROWTH FUNDS DF DENT GROWTH FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Note 1. Organization DF Dent Premier Growth Fund is a diversified portfolio of Forum Funds (the “Trust”) and DF Dent Midcap Growth Fund and DF Dent Small Cap Growth Fund (individually, a “Fund” and, collectively the “Funds”) are non-diversified portfolios of the Trust. The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of each Fund’s shares of beneficial interest without par value. The DF Dent Premier Growth Fund, the DF Dent Midcap Growth Fund and the DF Dent Small Cap Growth Fund commenced operations on July 16, 2001, July 1, 2011, and November 1, 2013, respectively. The Funds seek long-term capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of each Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. Each Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in each Fund’s registration statement, performs certain functions as they relate to the administration and oversight of each Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any 34 DF DENT GROWTH FUNDS DF DENT GROWTH FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. Each Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of each Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including each Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of December 31, 2014, for each Fund’s investments is included at the end of each Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after each Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by each Fund, timing differences and differing characterizations of distributions made by each Fund. Federal Taxes – Each Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision 35 DF DENT GROWTH FUNDS DF DENT GROWTH FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 is required. Each Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of December 31, 2014, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Redemption Fees – A shareholder who redeems shares of the DF Dent Midcap Growth Fund and the DF Dent Small Cap Growth Fund within 60 days of purchase may incur a redemption fee of 2.00% of the current net asset value of shares redeemed, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to each Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. Each Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. Commitments and Contingencies – In the normal course of business, each Fund enters into contracts that provide general indemnifications by each Fund to the counterparty to the contract. Each Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against each Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Cash – Concentration in Uninsured Account For cash management purposes each Fund may concentrate cash with each Fund’s custodian. This typically results in cash balances exceeding the Federal Deposit Insurance Corporation (“FDIC”) insurance limits. As of December 31, 2014, the DF Dent Premier Growth Fund and the DF Dent Midcap Growth Fund held $871,006 and $184,212, respectively as cash reserves at MUFG Union Bank, N.A. that exceeded the FDIC insurance limit. Note 4. Fees and Expenses Investment Adviser – D.F. Dent and Company, Inc. (the “Adviser”) is the investment adviser to each Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from each Fund at an annual rate of 1.00% of each Fund’s average daily net assets. Distribution – Foreside Fund Services, LLC serves as each Fund’s distributor (the “Distributor”). The Funds do not have a distribution (12b-1) plan; accordingly, the Distributor does not receive compensation from the Funds for its distribution (12b-1) services. The Adviser compensates the Distributor directly for its services. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. 36 DF DENT GROWTH FUNDS DF DENT GROWTH FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to each Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, each Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to each Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to each Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from each Fund. Note 5. Fees Waived The Adviser has contractually agreed to reduce a portion of its fee and reimburse certain expenses through October 31, 2019, for the DF Dent Premier Growth Fund and the DF Dent Midcap Growth Fund, to the extent that total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, and extraordinary expenses) exceed 1.10% on the first $150 million of net assets and to the extent that annual operating expenses exceed 0.90% on net assets exceeding $150 million of each Fund. The Adviser has also contractually agreed to reduce a portion of its fee and reimburse expenses to limit total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, and extraordinary expenses) to 1.25% through October 31, 2019, for the DF Dent Small Cap Growth Fund. Other fund service providers have voluntarily agreed to waive and reimburse a portion of their fees. These voluntary fee waivers and reimbursements may be reduced or eliminated at any time. For the period ended December 31, 2014, fees waived were as follows: Investment Adviser Fees Waived Investment Adviser Expenses Reimbursed Other Waivers Total Fees Waived and Expenses Reimbursed DF Dent Premier Growth Fund $ $ - $ $ DF Dent Midcap Growth Fund - DF Dent Small Cap Growth Fund Note 6. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended December 31, 2014, were as follows: Purchases Sales DF Dent Premier Growth Fund $ $ DF Dent Midcap Growth Fund DF Dent Small Cap Growth Fund 37 DF DENT GROWTH FUNDS DF DENT GROWTH FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Note 7. Federal Income Tax As of June 30, 2014, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income Undistributed Long-Term Gain Capital and Other Losses Unrealized Appreciation Total DF Dent Premier Growth Fund $ - $ - $ ) $ $ DF Dent Midcap Growth Fund - DF Dent Small Cap Growth Fund - - The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to passive foreign investment holdings (PFICs), wash sales and short-term gains. For tax purposes, the current deferred late year ordinary loss was $350,949 (realized during the period November 1, 2013 through June 30, 2014) for the DF Dent Premier Growth Fund. This loss will be recognized for tax purposes on the first business day of the Fund’s current fiscal year, July 1, 2014. As of June 30, 2014, the DF Dent Premier Growth Fund had capital loss carryforwards to offset future capital gains of $14,769,777, expiring in 2018. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and each Fund has had no such events. 38 DF DENT GROWTH FUNDS DF DENT GROWTH FUNDS ADDITIONAL INFORMATION DECEMBER 31, 2014 Proxy Voting Information A description of the policies and procedures that each Fund uses to determine how to vote proxies relating to securities held in each Fund’s portfolio is available, without charge and upon request, by calling (866) 233-3368 and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. Each Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (866) 233-3368 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules Each Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2014, through December 31, 2014. Actual Expenses – The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in 39 DF DENT GROWTH FUNDS DF DENT GROWTH FUNDS ADDITIONAL INFORMATION DECEMBER 31, 2014 comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense July 1, 2014 December 31, 2014 Period* Ratio* DF Dent Premier Growth Fund Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % DF Dent Midcap Growth Fund Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % DF Dent Small Cap Growth Fund Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % *Expenses are equal to each Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 40 DF DENT GROWTH FUNDS TABLE OF CONTENTS Schedule of Investments 1 Statements of Assets and Liabilities 5 Statements of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 10 Additional Information 15 GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 Security Shares Description Value Common Stock - 97.3% Consumer Discretionary - 16.2% Comcast Corp., Class A $ Foot Locker, Inc. Ford Motor Co. Hanesbrands, Inc. Lear Corp. Lowe's Cos., Inc. Magna International, Inc. The Home Depot, Inc. Consumer Staples - 10.6% Archer-Daniels-Midland Co. Centene Corp. (a) CVS Health Corp. Merck & Co., Inc. Pinnacle Foods, Inc. Energy - 7.1% ConocoPhillips Exxon Mobil Corp. Halliburton Co. National Oilwell Varco, Inc. Valero Energy Corp. Financials - 14.4% Berkshire Hathaway, Inc., Class B (a) Capital One Financial Corp. E*TRADE Financial Corp. (a) Lincoln National Corp. Morgan Stanley The Goldman Sachs Group, Inc. Voya Financial, Inc. Health Care - 13.9% Actavis PLC (a) Aetna, Inc. Biogen Idec, Inc. (a) Cardinal Health, Inc. Gilead Sciences, Inc. (a) Johnson & Johnson McKesson Corp. Industrials - 10.1% Delta Air Lines, Inc. Northrop Grumman Corp. Southwest Airlines Co. Spirit AeroSystems Holdings, Inc., Class A (a) Trinity Industries, Inc. Information Technology - 23.3% Apple, Inc. ARRIS Group, Inc. (a) Cisco Systems, Inc. DST Systems, Inc. Facebook, Inc., Class A (a) Hewlett-Packard Co. Marvell Technology Group, Ltd. Micron Technology, Inc. (a) Microsoft Corp. Oracle Corp. QUALCOMM, Inc. SanDisk Corp. Materials - 1.7% The Dow Chemical Co. Total Common Stock (Cost $66,344,558) Total Investments - 97.3% (Cost $66,344,558)* $ Other Assets & Liabilities, Net – 2.7% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 1 GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2014. PORTFOLIO HOLDINGS % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Other Assets & Liabilities, Net % % See Notes to Financial Statements. 2 GOLDEN SMALL CAP CORE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 Security Shares Description Value Common Stock - 97.3% Consumer Discretionary - 13.5% Capella Education Co. $ Drew Industries, Inc. (a) Gentherm, Inc. (a) LifeLock, Inc. (a) Ruth's Hospitality Group, Inc. Skechers U.S.A., Inc., Class A (a) Tower International, Inc. (a) Universal Electronics, Inc. (a) Consumer Staples - 5.0% Cal-Maine Foods, Inc. Nutrisystem, Inc. Supernus Pharmaceuticals, Inc. (a) Energy - 3.7% Green Plains, Inc. Matrix Service Co. (a) Trecora Resources (a) Financials - 19.0% Amtrust Financial Services, Inc. Arlington Asset Investment Corp. Employers Holdings, Inc. FBL Financial Group, Inc., Class A Federated National Holding Co. HFF, Inc., Class A (a) Home Loan Servicing Solutions, Ltd. Maiden Holdings, Ltd. Piper Jaffray Cos. (a) ProAssurance Corp. QTS Realty Trust, Inc., Class A REIT United Insurance Holdings Corp. Health Care - 14.6% Amsurg Corp. (a) Centene Corp. (a) HealthSouth Corp. Insys Therapeutics, Inc. (a) Lannett Co., Inc. (a) NuVasive, Inc. (a) PDL BioPharma, Inc. PharMerica Corp. (a) Select Medical Holdings Corp. Industrials - 13.8% Blount International, Inc. (a) Deluxe Corp. EMCOR Group, Inc. EnerSys Enphase Energy, Inc. (a) ITT Corp. RPX Corp. (a) The Greenbrier Cos., Inc. UniFirst Corp. Information Technology - 19.0% AVG Technologies NV (a) Benchmark Electronics, Inc. (a) Brocade Communications Systems, Inc. Inphi Corp. (a) j2 Global, Inc. Lattice Semiconductor Corp. (a) OmniVision Technologies, Inc. (a) RF Micro Devices, Inc. (a) Sanmina Corp. (a) TiVo, Inc. (a) Unisys Corp. (a) Materials - 1.7% Graphic Packaging Holding Co. (a) Technology - 3.3% Integrated Device Technology, Inc. (a) Tessera Technologies, Inc. Telecommunications - 1.9% Inteliquent, Inc. Utilities - 1.8% New Jersey Resources Corp. Total Common Stock (Cost $30,647,860) Total Investments - 97.3% (Cost $30,647,860)* $ Other Assets & Liabilities, Net – 2.7% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. See Notes to Financial Statements. 3 *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2014. PORTFOLIO HOLDINGS % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Technology % Telecommunications % Utilities % Other Assets & Liabilities, Net % % See Notes to Financial Statements. 4 GOLDEN FUNDS STATEMENTS OF ASSETS AND LIABILITIES DECEMBER 31, 2014 GOLDEN LARGE CAP CORE FUND GOLDEN SMALL CAP CORE FUND ASSETS Total investments, at value (Cost $66,344,558 and $30,647,860, respectively) $ $ Cash Receivables: Fund shares sold Dividends and interest Total Assets LIABILITIES Payables: Fund shares redeemed - Distributions payable Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses 10 8 Total Liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed (distributions in excess of) net investment income ) Accumulated net realized gain (loss) ) Net unrealized appreciation NET ASSETS $ $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ $ See Notes to Financial Statements. 5 GOLDEN FUNDS STATEMENTS OF OPERATIONS SIX MONTHS ENDED DECEMBER 31, 2014 GOLDEN LARGE CAP CORE FUND GOLDEN SMALL CAP CORE FUND INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $2,060 and $333, respectively) $ $ Interest income Total Investment Income EXPENSES Investment adviser fees Trustees' fees and expenses Total Expenses Fees waived and expenses reimbursed ) ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to Financial Statements. 6 GOLDEN FUNDS STATEMENTS OF CHANGES IN NET ASSETS GOLDEN LARGE CAP CORE FUND GOLDEN SMALL CAP CORE FUND Shares Shares NET ASSETS JUNE 30, 2013 $ $ OPERATIONS Net investment income Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) Net realized gain ) - Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) Increase (Decrease) in Net Assets from Capital Share Transactions ) ) Increase in Net Assets NET ASSETS JUNE 30, 2014 (Including line (a)) $ $ OPERATIONS Net investment income Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) Net realized gain ) - Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS DECEMBER 31, 2014 (Including line (b)) $ $ (a) Undistributed net investment income June 30, 2014 $ $ (b) Undistributed net investment income $ ) $ See Notes to Financial Statements. 7 GOLDEN LARGE CAP CORE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended December 31, 2014 For the Year Ended June 30 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (b) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) ) ) — — — Total Distributions to Shareholders ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(d) % Net expenses %(d) % Gross expenses(e) %(d) % PORTFOLIO TURNOVER RATE 27 %(c) 70 % 72 % 42 % 57 % 49 % (a) Calculated based on average shares outstanding during each period. (b) The net realized and unrealized gain (loss) per share does not correlate to the aggregate of the net realized and unrealized loss in the Statement of Operations for the year ended June 30, 2012, primarily due to the timing of the sales and repurchases of the fund's shares in relation to fluctuating market values for the Fund's portfolio. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 8 GOLDEN SMALL CAP CORE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended December 31, 2014 For the Year Ended June 30 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income (loss)(a) Net realized and unrealized gain (loss) ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) — NET ASSET VALUE, End of Period $ TOTAL RETURN %(b) % % )% % % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income (loss) %(c) % % )% )% )% Net expenses %(c) % Gross expenses(d) %(c) % PORTFOLIO TURNOVER RATE 28 %(b) 68 % 52 % 56 % 55 % 55 % (a) Calculated based on average shares outstanding during each period. (b) Not annualized. (c) Annualized. (d) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 9 GOLDEN FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Note 1. Organization Golden Large Cap Core Fund and Golden Small Cap Core Fund (individually, a “Fund” and, collectively the “Funds”) are diversified portfolios of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of each Fund’s shares of beneficial interest without par value. Each Fund currently offers two classes of shares: Institutional Shares and Investor Shares. As of December 31, 2014, Investor Shares had not commenced operations. Golden Large Cap Core Fund seeks to achieve long-term capital appreciation. Golden Small Cap Core Fund seeks to achieve maximum long-term total return. Each Fund commenced operations on September 13, 2005. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of each Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. Each Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in each Fund’s registration statement, performs certain functions as they relate to the administration and oversight of each Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular 10 GOLDEN FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. Each Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of each Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including each Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of December 31, 2014, for each Fund’s investments is included at the end of each Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after each Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by each Fund, timing differences and differing characterizations of distributions made by each Fund. Federal Taxes – Each Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of their taxable income to shareholders. In addition, by distributing in each calendar year substantially all of their net investment income and capital gains, if any, the Funds will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. Each Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of December 31, 2014, there are no uncertain tax positions that 11 GOLDEN FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Commitments and Contingencies – In the normal course of business, each Fund enters into contracts that provide general indemnifications by each Fund to the counterparty to the contract. Each Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against each Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Cash – Concentration in Uninsured Account For cash management purposes each Fund may concentrate cash with each Fund’s custodian. This typically results in cash balances exceeding the Federal Deposit Insurance Corporation (“FDIC”) insurance limits. As of December 31, 2014, the Golden Large Cap Core Fund and Golden Small Cap Core Fund held $1,267,834 and $263,429, respectively as cash reserves at MUFG Union Bank, N.A. that exceeded the FDIC insurance limit. Note 4. Fees and Expenses Investment Adviser – Golden Capital Management, LLC (the “Adviser”) is the investment adviser to the Funds. Pursuant to an Investment Advisory Agreement, the Adviser receives an advisory fee at an annual rate of 0.70% and 1.10% of the average daily net assets of Golden Large Cap Core Fund and Golden Small Cap Core Fund, respectively. Under the terms of the Investment Advisory Agreement, the Adviser provides investment advisory services to the Funds and is obligated to pay all expenses of the Funds except portfolio transaction expenses, borrowing costs, interest, taxes, certain compensation and expenses of the Board, any expenses the Funds are authorized to pay under Rule 12b-1, and extraordinary expenses. Distribution – Foreside Fund Services, LLC serves as each Fund’s distributor (the “Distributor”). The Funds do not have a distribution (12b-1) plan; accordingly, the Distributor does not receive compensation from the Funds for its distribution (12b-1) services. The Adviser compensates the Distributor directly for its services. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to each Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to each Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). The Trustees and Chairman may receive additional fees for 12 GOLDEN FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to each Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from each Fund. Note 5. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive its fees and/or reimburse certain expenses through October 31, 2015, to limit total annual operating expenses to 0.70% (excluding all taxes, interest, portfolio transaction expenses, dividend and interest expenses on short sales, acquired fund fees and expenses, proxy expensesand extraordinary expenses) for Institutional Shares of the Golden Large Cap Core Fund. The Adviser also contractually agreed to waive a portion of its fees and reimburse certain expenses through October 31, 2015, to limit total annual operating expenses to 1.10% (excluding all taxes, interest, portfolio transaction expenses, dividend and interest expenses on short sales, acquired fund fees and expenses, proxy expensesand extraordinary expenses) for Institutional Shares of the Golden Small Cap Core Fund. For the period ended December 31, 2014, fees waived and reimbursed were as follows: Investment Adviser Reimbursement Golden Large Cap Core Fund $ Golden Small Cap Core Fund Note 6. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended December 31, 2014, were as follows: Purchases Sales Golden Large Cap Core Fund $ $ Golden Small Cap Core Fund Note 7. Federal Income Tax As of June 30, 2014, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income Undistributed Long-Term Gain Capital and Other Losses Unrealized Appreciation Total Golden Large Cap Core Fund $ $ $ - $ $ Golden Small Cap Core Fund - ) ) 13 GOLDEN FUNDS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to wash sales, short term gains and investments in real estate investment trusts. As of June 30, 2014, capital loss carryforwards to offset future capital gains were as follows with the respective expiration dates: Golden Small Cap Core Fund $ Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and each Fund has had no such events. 14 GOLDEN FUNDS ADDITIONAL INFORMATION DECEMBER 31, 2014 Investment Advisory Agreement Approval At the December 12, 2014 Board meeting, the Board, including the Independent Trustees, considered the approval of the continuance of the investment advisory agreement between Golden Capital Management, LLC (the “Adviser”) and the Trust pertaining to the Funds (the “Advisory Agreement”). In preparation for its deliberations, the Board requested and reviewed written responses from the Adviser to a due diligence questionnaire circulated on the Board's behalf. The Board also discussed the materials with Independent Trustee counsel and, as necessary, with the Trust's administrator, Atlantic Fund Services. During its deliberations, the Board received an oral presentation from the Adviser, and was assisted by the advice of Independent Trustee counsel. In evaluating the Advisory Agreement for the Funds, the Board reviewed written materials furnished by the Adviser and the administrator, including information regarding the Adviser's personnel, operations and financial condition. In addition, the Board recognized that the evaluation process with respect to the Adviser is an ongoing one and, in this regard, the Board considered information provided at regularly scheduled meetings during the past year, including, among other things, information concerning the Fund’s performance and services provided by the Adviser. At the meeting, the Board reviewed, among other matters: (1) the nature, extent and quality of the services provided to the Funds by the Adviser, including information on the investment performance of the Funds and Adviser; (2) the costs of the services provided and profitability to the Adviser of its relationship with the Funds; (3) the advisory fee and total expense ratio of the Funds compared to a relevant peer group of funds; (4) the extent to which economies of scale may be realized as the Funds grow and whether the advisory fee enables each Fund's investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Funds. Nature, Extent and Quality of Services Based on written materials received, a presentation from a senior representative of the Adviser and a discussion with the Adviser about the Adviser’s personnel, operations and financial condition and with the Trust’s CCO about the Adviser, the Board considered the quality of services provided by the Adviser under the Advisory Agreement. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio manager and other personnel at the Adviser with principal responsibility for the Funds, as well as the investment philosophy and decision-making process of those professionals and the capability and integrity of the Adviser’s senior management and staff. The Board considered also the adequacy of the Adviser’s resources. The Board noted the Adviser’s representations that the firm is in stable financial condition, that the firm’s financial condition would not impair its ability to provide high-quality advisory services to the Funds. Based on the presentation and the materials provided by the Adviser in connection with the Board’s consideration of the renewal of the Advisory Agreement, the Board concluded that, overall, it was satisfied with the nature, extent and quality of services to be provided to the Funds under the Advisory Agreement. 15 GOLDEN FUNDS ADDITIONAL INFORMATION DECEMBER 31, 2014 Performance In connection with a presentation by the Adviser regarding its approach to managing the Funds, the Board reviewed the performance of the Funds compared to their respective benchmarks. With respect to the Golden Large Cap Core Fund (the “Large Cap Core Fund”), the Board observed that the Fund outperformed the S&P 500 and the Russell 1000 Index, the Fund’s benchmark indices, for the one-year and three-year periods ended September 30, 2014. The Board observed also that the Large Cap Core Fund had only slightly underperformed each benchmark index for the five-year period ended September 30, 2014. With respect to the Golden Small Cap Core Fund (the “Small Cap Core Fund”), the Board observed that the Fund had outperformed its benchmark indices, the Russell 2000 Index and S&P 600 Index, for the one-year and three-year periods ended September 30, 2014. The Board observed also that, although the Small Cap Core Fund had slightly underperformed the S&P 600 during the five-year period ended September 30, 2014, it had outperformed the Russell 2000 Index for the same period. The Board noted the Adviser’s view that the recent performance of the Funds was excellent, and that the Adviser’s view that such performance was largely attributable to the Adviser’s broad-based, diversified investment philosophy and quantitative framework for evaluation of stock selection. The Board also considered each Fund’s performance relative to its Lipper, Inc. (“Lipper”) peer group, noting that, based on the information provided by Lipper, the Large Cap Core Fund outperformed the median of its Lipper peer group for the one-year, three-year, and five-year periods ended September 30, 2014. The Board also noted that the Small Cap Core Fund outperformed the median of its Lipper peer group for the one-year and three-year periods ended September 30, 2014, but slightly underperformed the median of its Lipper peer group for the five-year period ended September 30, 2014. Based on the foregoing, the Board determined that each Fund’s performance was reasonable and that the Funds and their shareholders could benefit from the Adviser’s management. Compensation The Board evaluated the Adviser’s compensation for providing advisory services to the Funds and analyzed comparative information on “actual” advisory fee rates and actual total expenses of each Fund’s relevant Lipper peer group. Thus, the Board reviewed peer data both on a gross basis and net of applicable waivers. The Board noted that the Adviser’s actual advisory fee rate for the Large Cap Core Fund was slightly higher than the median of its Lipper peer group, but that the actual total expense ratio was the lowest of its Lipper peer group. The Board noted that the Adviser’s actual advisory fee rate for the Small Cap Core Fund was among the highest in the peer group, but that actual total expenses for the Small Cap Core Fund were lower than those of the median of the peer group. The Board further noted the Adviser’s representation that the Funds each pay the Adviser a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, and extraordinary expenses. The Board noted that, under the unified fee structure, the unified fee is intended to provide for various services, including investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing, and shareholder services. It was noted that, by contrast, most other funds are 16 GOLDEN FUNDS ADDITIONAL INFORMATION DECEMBER 31, 2014 charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges, and other expenses. The Board noted the Adviser’s representation that it believes the unified fee structure is a benefit to shareholders of the Funds because it clearly discloses to shareholders the cost of owning shares of each Fund and, because the unified fee cannot be increased without a vote of shareholders, it shifts the risk of increased costs of operating the Funds to the Adviser, providing a direct incentive to minimize administrative inefficiencies. Based on the foregoing, the Board concluded that the Adviser’s advisory fee rate charged to each Fund was reasonable. Cost of Services and Profitability The Board considered information provided by the Adviser regarding the costs of services and its profitability with respect to each Fund. In this regard, the Board considered the Adviser’s resources devoted to each Fund, as well as the Adviser’s discussion of the aggregate costs and profitability of its mutual fund activities. Based on these and other applicable considerations, the Board concluded that the Adviser’s profits attributable to management of the Funds were reasonable in the context of all factors considered. Economies of Scale The Board considered whether either Fund would benefit from any economies of scale. In this respect, the Board noted the Adviser’s representation that each Fund could benefit from economies of scale as assets grow, but that the Adviser had determined that breakpoints were not appropriate at this time. Based on the foregoing information, the Board concluded that economies of scale were not a material factor in approving the continuation of the Advisory Agreement. Other Benefits The Board noted the Adviser’s representation that, aside from its contractual advisory fees, it does not benefit in a material way from its relationship with the Funds. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Funds were not a material factor in approving the continuation of the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors. The Board reviewed a memorandum from Fund Counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its reasonable business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed or to be performed, expenses incurred or to be incurred and such other matters as the Board considered relevant. 17 GOLDEN FUNDS ADDITIONAL INFORMATION DECEMBER 31, 2014 Proxy Voting Information A description of the policies and procedures that each Fund uses to determine how to vote proxies relating to securities held in each Fund’s portfolio is available, without charge and upon request, by calling (800) 206-8610 and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. Each Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (800) 206-8610 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules Each Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Funds, you incur ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2014, through December 31, 2014. Actual Expenses – The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 18 GOLDEN FUNDS ADDITIONAL INFORMATION DECEMBER 31, 2014 Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense July 1, 2014 December 31, 2014 Period* Ratio* Golden Large Cap Core Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Golden Small Cap Core Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to each Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 19 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Not applicable. (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantForum Funds By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date February 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date February 20, 2015 By /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date February 20, 2015
